DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jacob Aikin on 05/06/2021.
           
The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  A display system comprising: A rigid flex a circuit board including a flexible area extending from an adjacent routing area that is thicker than the flexible area, a flexible inner core spanning the flexible area and the adjacent routing area, and outer stack-up layers on the flexible inner core in the adjacent routing area; wherein a distal end of the flexible area is bonded to a display panel; a cavity in the outer stack-up layers in the routing area that exposes the flexible inner core; and an electronic component mounted on the flexible inner core within the cavity.

Allowable Subject Matter
3.         Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance

            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A display system comprising: A rigid flex a circuit board including a flexible area extending from an adjacent routing area that is thicker than the flexible area, a flexible inner core spanning the flexible area and the adjacent routing area, and outer stack-up layers on the flexible inner core in the adjacent routing area; wherein a distal end of the flexible area is bonded to a display panel; a cavity in the outer stack-up layers in the routing area that exposes the flexible inner core; and an electronic component mounted on the flexible inner core within the cavity " as recited claim 1, “A rigid flex printed circuit board comprising: a flexible area extending from an adjacent routing area that is thicker than the flexible area, a flexible inner core spanning the flexible area and the adjacent routing area, and outer stack-up layers on the flexible inner core in the adjacent routing area; and 1 1Docket No.: 026057.P38164US1a cavity in the outer stack-up layers in the routing area that exposes the flexible inner core” as recited claim14, “A method of fabricating a rigid flex printed circuit board comprising: forming a flexible inner core including a flexible metal routing layer; forming outer stack-up layers on only a portion of the flexible inner core to form an adjacent routing area, such that a flexible area of the flexible inner core extends away from the adjacent routing area; and forming a cavity in the adjacent routing area that exposes the flexible inner core” as recited claim 18.
           Claims 2-13, 15-17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 14 and 18.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the /ANDARGIE M AYCHILLHUM/
           Primary Examiner, Art Unit 2847examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848